DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Kao (US 2018/0072376 A1).
In regards to claim 1: Kao teaches a pedaling sensing device of an electric bicycle (Abstract) which is configured to connect to a motor (Paragraph 0021 lines 14-71) of the electric bicycle, comprising: a crank axle (Figure 1 reference 100) extending along an axial direction and comprising an outer surface, wherein a plurality of first bevel teeth are disposed around the outer surface (See Figure 2A with teeth positioned around outer surface of crank shaft 11 towards the middle); a first gearwheel (Figure 2A reference 300) disposed around the outer surface of the crank axle and comprising a first inner annulus surface and a first outer annulus surface, wherein the first inner annulus surface 
In regards to claim 2: The pedaling sensing device of claim 1 is taught by Kao. Kao further teaches wherein when a force is applied to rotate the crank axle, the first gearwheel, the second gearwheel and the chain wheel are carried to rotate, the first gearwheel also moves with respect to the crank axle along the axial direction while rotating, such that the sensing unit senses the applied force (Paragraph 0033) so as to control the motor to drive the assisting gearwheel to rotate, and the assisting unit transmits an assisting power from the motor to the chain wheel for assisting to rotate the chain wheel (Paragraph 0034).
In regards to claim 3: The pedaling sensing device of claim 1 is taught by Kao. Kao further teaches wherein the assisting unit further comprises a connecting base (Figure 1 reference 20) disposed around the crank axle, the connecting base is located between the crank axle and the assisting gearwheel (See arrangement in Figure 1) and connected to the chain wheel, and the connecting base carries the chain wheel to rotate as the assisting gearwheel rotates (See arrangement in Figure 1 as well as Paragraph 0021 lines 17-20).
In regards to claim 14: The pedaling sensing device according to claim 1 is taught by Kao. Kao further teaches wherein the first transmission structure comprises a plurality of straight teeth (Paragraph 0023 lines 16-17 where the angle of the teeth is perpendicular).
In regards to claim 15: The pedaling sensing device according to claim 1 is taught by Kao. Kao further teaches wherein the first transmission structure comprises a plurality of bevel teeth (See teeth on 330 and Paragraph 0023 lines 14-16 discussing how the angle of the teeth is greater than 90 degrees).
In regards to claim 17: The pedaling sensing device according to claim 1 is taught by Kao. Kao further teaches wherein each of the two ends of the crank axle is connected to a crank (Figure 1 references 101), and the crank is further connected to a pedal (Figure 1 references 102). 
In regards to claim 18: The pedaling sensing device according to claim 1 is taught by Kao. Kao further teaches wherein the first gearwheel (Figure 2A reference 300) comprises a main body portion (Figure 2A reference 310) and a ring portion (Figure 2A reference 331) disposed at one end of the main body portion.
In regards to claim 19: The pedaling sensing device according to claim 18 is taught by Kao. Kao further teaches wherein the main body portion and the ring portion are integrated as one piece (See references 310 and 331 in Figure 2A). 
In regards to claim 20: The pedaling sensing device according to claim 1 is taught by Kao. Kao further teaches wherein the first gearwheel comprises a main body portion (Figure 2A reference 310). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Timonen (US 2015/0214813 A1).  The pedaling sensing device of claim 3 is taught by Kao. Kao does not teach a one-way bearing disposed around the connecting base, the one-way bearing being located between the connecting base and the assisting gearwheel, and the one-way bearing driving the assisting gearwheel to rotate so as to carry the connecting base to rotate in one way. . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Tsuchizawa (US 2018/0290709 A1). The pedaling sensing device according to claim 2 is taught by Kao. Kao fails to teach wherein the sensing unit further comprises a pressure sensing element disposed around the crank axle, and the first gearwheel moves toward the pressure sensing element as the first gearwheel rotates along with the crank axle, thereby increasing a pressing force applied to the pressure sensing element, so that the sensing unit senses the applied force. However, Tsuchizawa teaches a pressure sensor on the crank shaft of a an electric bicycle to sense the torque applied by the manual driving force and to output a signal that corresponds to the manual driving force (Paragraph 0092). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally have a pressure sensor as in Tsuchizawa on the crank shaft of Kao to output a signal that corresponds to the manual driving force thereby allowing the motor controller to control the motor to assist the rider in preferred conditions and increasing the efficiency of the motor assist for the rider. 
Claims 6 and 7 are rejected under U.S.C. 103 as being unpatentable over Kao in view of Tsuchizawa as applied to claim 5 above and further in view of Macmartin (US 2018/0244342 A1). 
In regards to claim 6: The pedaling sensing device according to claim 5 is taught by Kao in view of Tsuchizawa. The combination does not teach a thrust bearing disposed around the crank axle, wherein the thrust bearing is located between the first gearwheel and the pressure sensing element. However, Macmartin teaches the use of a thrust bearing (Figure 11 reference 58) on a gear axle for supporting the gear axle (Paragraph 0137). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use a thrust bearing as in Macmartin to further add support to the crank shaft of Kao in view of Tsuchizawa so as to increase the durability of the axle. 
In regards to claim 7: The pedaling sensing device according to claim 6 is taught by Kao in view of Tsuchizawa and Macmartin. The combination further teaches an elastic element (Figure 2A reference 800) disposed around the crank axle, wherein the elastic element is located at one side of the first gearwheel away from the thrust bearing and the elastic element pushes the first gearwheel toward the thrust bearing (See arrangement of elastic element in Figure 2A on one side of gearwheel 300 where thrust bearing of Macmartin is between 300 and 700 and is separated away from the elastic element by 500, See Paragraph 0030 discussing how resilient member pushes 300 and 500 together, if the thrust bearing is between them then it would also push the thrust bearing and first gearwheel together). 
Claim 8 is rejected under U.S.C. 103 as being unpatentable over Kao in view of Tsuchizawa and Macmartin as applied to claim 7 above and further in view of Yoshiie (US 2017/0113756 A1). The pedaling sensing device according to claim 7 is taught by Kao in view of Tsuchizawa and Macmartin. The combination does not teach wherein the elastic element is a 
Claims 9-11 are rejected under U.S.C. 103 as being unpatentable over Kao. 
In regards to claim 9: The pedaling sensing device according to claim 2 is taught by Kao. Kao further teaches wherein the sensing unit comprises a magnet (Figure 2A reference 511) and a magnetic sensing element (Figure 2A reference 700), the magnetic sensing element is disposed adjacent to the crank axle for sensing a magnetic flux variation, and the magnet rotates and moves along the axial direction as the gearwheel rotates along with the crank axle, such that the magnetic sensing element senses the magnetic flux variation so as to sense the applied force (Paragraph 0028). Kao does not teach wherein the magnet is disposed on the first gearwheel. However, "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id.
In regards to claim 10: The pedaling sensing device according to claim 9 is taught by Kao. Kao further teaches wherein the first gearwheel rotates along with the crank axle. Kao does not teach wherein the first gearwheel is located between the magnetic sensing element and the assisting gearwheel and the first gearwheel moves toward the assisting gearwheel along the axial direction. However, "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96. See MPEP 2141 Section I.  In the instant case merely moving the assisting gearwheel (Not shown in the embodiment relied upon but shown in an alternate embodiment in Figure 8A reference 70) to a different position on the crank shaft does not produce a new or unexpected result and the assisting gear wheel still performs the same function of allowing the power source to provide assist to drive the wheels. 
In regards to claim 11: The pedaling sensing device according to claim 10 is taught by Kao. Kao further teaches an elastic element (Figure 2A reference 800) disposed around the crank axle, wherein the elastic element is located between the first gearwheel and the assisting gearwheel (See placement of assisting gear wheel shown in Figure 8A) and the elastic element pushes the first gearwheel toward the magnetic sensing element (See arrangement of elastic element in Figures 2A and 8A between the assisting gearwheel and the first gear wheel, See Paragraph 0030 discussing how resilient member pushes 300 and 500 together, if the magnetic sensing element is between them then it would also push the magnetic sensing element and the first gearwheel together). 
Claim 12 is rejected under U.S.C. 103 as being unpatentable over Kao in view of Yoshiie (US 2017/0113756 A1). The pedaling sensing device according to claim 11 is taught by Kao. Kao does not teach wherein the elastic element is a disc spring. However, Yoshiie teaches a disc spring on a drive shaft for generating elastic force and balancing between the pedal pressure and the force exerted by the disc spring in response to a pawl movement inward along the shaft. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use a disk spring as the elastic element of Kao as in Yoshiie so as to better balance the forces of the pedal pressure and the spring force and as a more efficient use of space along the crank shaft. 
Claim 13 is rejected under U.S.C. 103 as being unpatentable over Kao in view of Lin (US 2019/0185106 A1).  The pedaling sensing device according to claim 1 is taught by Kao. Kao fails to teach at least one bearing disposed adjacent to the second gearwheel. However, Lin teaches using bearings positioned between elements on a shaft to allow relative rotation between the elements (Paragraph 0018). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use bearings as in Lin between elements of the device of Kao to facilitate easy rotation between the elements thereby decreasing wear and increasing efficiency of the pedal sensing device. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Ninnemann (DE 20 2014 103 462 U1). The pedaling sensing device according to claim 1 is taught by Kao. Kao does not teach wherein the first transmission structure comprises a plurality of wavy teeth. However, Ninnemann teaches a gear in a bicycle with wavy teeth in order to have lower insertion forces (Paragraph 54 directly before list of reference numbers). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL R HYMEL/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611